Citation Nr: 0945702	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-11 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
strain, currently rated as 40 percent disabling. 

2.  Entitlement to an increased rating for a cervical spine 
strain, currently rated as 30 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

4.  Entitlement to an initial rating in excess of 30 percent 
for a major depressive disorder.

5.  Entitlement to a total rating due to individual 
unemployability (TDIU).




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant served on active duty from August 1990 to 
August 1992.  

The matters of increased ratings for the appellant's cervical 
and lumbar spine disabilities come before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which in 
pertinent part, granted an increased rating of 30 percent for 
the cervical spine disability and continued the appellant's 
lumbar spine disability rating.  The matters of increased 
initial ratings for the appellant's migraine headache and 
depressive disorder arise from June and August 2006 rating 
decisions, respectively, that granted service connection and 
assigned the appealed ratings.  The TDIU claim was denied by 
a February 2008 rating decision.

The case was remanded for additional development in July 2008 
and is now ready for appellate review. 

The issues of entitlement to an initial rating in excess of 
10 percent for migraine headaches, an initial rating in 
excess of 30 percent for a major depressive disorder and 
entitlement to TDIU are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  Unfavorable ankylosis of the entire thoracolumbar spine 
is not demonstrated. 

2.  Unfavorable ankylosis of the entire cervical spine is not 
demonstrated. 

3.  Intervertebral disc syndrome of the cervical or lumbar 
spine is not demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-
5243 (2009).

2.  The criteria for a rating in excess of 30 percent for a 
cervical spine strain are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §, 4.71a, DCs 5235-5243 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in July 2008, the RO advised the 
claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Finally, he was provided with information 
regarding ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  

Although the July 2008 letter was not sent until after the 
initial adjudication of the claims, it was followed by 
readjudication and the issuance of supplemental statement of 
the case in July 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
actions of the RO have served to provide the veteran with 
actual notice of the information needed to prevail in his 
claims, and the RO has not committed any notification error 
that has affected the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Therefore, the Board finds that there was no prejudicial 
error; notification errors did not affect the essential 
fairness of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the veteran's own 
statements and evidence he presented.  The veteran has also 
been afforded VA examinations, most recently in November 
2007, that contain sufficient clinical findings as to the 
severity of the service-connected lumbar and cervical spine 
disabilities to determine the proper ratings to be assigned 
for these disabilities.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).   

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II. Increased Ratings

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (9.  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under the criteria for rating spine disabilities codified at 
38 C.F.R. § 4.71, DCs 5235-5243 (2009), a rating in excess of 
40 percent for a lumbar spine disability requires unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the previous 12 months.  
As for the cervical spine, these criteria provide for a 
rating in excess of 30 percent if there is unfavorable 
ankylosis of the entire cervical spine or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks during the previous 12 
months. 

For VA compensation purposes, normal forward flexion, 
extension and left and right lateral flexion of the cervical 
spine is 45 degrees and normal left and right lateral 
rotation of the cervical spine is 80 degrees.  38 C.F.R. § 
4.71a, DCs 5237, 5242, Note (2); see also 38 C.F.R. § 4.71a, 
Plate V.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, DCs 5237, 5242, Note (2).  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  Id.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id. 

Service connection for degenerative joint disease of the 
cervical spine and lumbar spine, each at a disability rating 
of 10 percent, was granted by a September 1993 rating 
decision.  Thereafter, VA outpatient and examination reports 
dated from August 1998 reflected that the veteran has 
continued to complain about spinal pain.   A September 1999 
VA spine examination report reflects that the veteran denied 
pain in his neck but complained of numbness in his left hand.  
The veteran reported that he had daily chronic back pain 
which flared-up with activity, and that he took non-
steroidals as required on occasion in order to relieve the 
pain. The examiner noted that the veteran was employed as a 
school teacher and that the nature of his daily work was such 
that his low back pain would not interfere with his ability 
to perform his responsibilities.

An examination of the cervical spine in September 1999 
revealed no muscle tenderness, induration or swelling.  
Extension of the cervical spine was to 30 degrees, flexion 
was to 90 degrees, rotation was to 60 degrees, bilaterally, 
and lateral flexion was to 30 degrees, bilaterally.  A motor 
examination of the upper extremities revealed a slight 
decreased motor strength in the left arm of 4/5 with respect 
to both the hand grip, as well as forearm flexion.  There 
were no sensory changes in the left arm.  The examiner noted 
that the veteran was right handed, and he indicated that it 
was difficult to state whether the motor change was within 
the normal expectations for a predominately right handed 
individual.  An examination of the lumbar spine revealed 
extension to 30 degrees, flexion to 90 degrees, and lateral 
flexion was 30 and 25 degrees to the left and right, 
respectively.  There was no evidence of swelling, induration 
or muscle spasm of the lumbar spine.  The veteran had good 
posture, and walked without the aid of an assistive device.  
There was no evidence of muscle atrophy in the lower 
extremities and reflexes were 2+ and equal, bilaterally.  The 
examiner noted that previous X-rays of the cervical and 
lumbar spine, performed in 1995, did not reveal any evidence 
of degenerative changes but that there were some posterior 
osteophytes at C6-7, which were indicative of chronic 
ligamentous changes.

X-rays of the cervical spine conducted in October 1999 
revealed well preserved height of the cervical vertebrae and 
intervertebral space.  Cervical spinal canal appeared within 
normal limits.  The odontoid process appeared normal and no 
other soft tissue or bony abnormality was seen.  X-rays of 
the lumbar spine conducted in October 1999 revealed well 
preserved height of the lumbar vertebra and intervertebral 
space.  Sacroiliac joints appeared normal, and no other soft 
tissue or bony abnormality was seen.

An October 2001 VA orthopedic examination report reflects 
that the examiner had reviewed the claims file and the May 
2001 Board remand prior to the examination. The veteran 
reported having flare-ups of pain in his neck and low back 
over the previous two months, primarily in the left side of 
his neck which radiated into the left shoulder.  He related 
that the pain felt as if someone was sticking a knife into 
his neck and that he took muscle relaxants, which did not 
help.  He related that he exercised regularly.  The veteran 
described his low back pain as excruciating, and that when it 
flared-up, it took two days to two weeks for the pain to 
subside.  He related that during flare-ups, his pain was at a 
level ten.  He denied having any low back pain at the time of 
the examination.  He reported that for the previous two 
weeks, he had had level ten pain in the cervical spine.  The 
examiner noted that X-rays of the cervical and lumbosacral 
spine, conducted two years previously, did not reveal any 
osteophytes or disc disease.

An examination of the veteran in October 2001 revealed that 
he was not in any acute distress and was somewhat obese.  His 
gait and station were normal.  The veteran was able to walk 
on his heels and toes without any difficulty.  Balance on one 
lower extremity was normal.  He was able to squat and rise 
without any difficulty.  However, after he squatted, he 
stated that his back was somewhat uncomfortable.  The veteran 
did not have any difficulty putting on his shoes, socks and 
shirt. An examination of the cervical spine revealed no 
evidence of any paraspinal tenderness.  There was no 
tenderness over the trapezius muscle. No trigger spots were 
noted. There was no loss of lordosis.  The veteran had 
flexion of the cervical spine to 40 degrees, extension was to 
30 degrees without pain and at 50 degrees, he complained of 
severe pain on the left side at the medial trapezius area. 
The examiner noted that normal range of motion for extension 
of the cervical spine according to VA standards was 75 
degrees.  Lateral flexion of the cervical spine was to 40 and 
35 degrees to the left and right, respectively, with pain at 
the left side of the trapezius muscle.  Rotation was to 40 
degrees, bilaterally, with pain in the left side of the 
trapezius muscle.  The examiner noted that normal rotation of 
the cervical spine according to VA standards was 55 degrees.  
A Spurling's sign was negative.  There was no radiation of 
pain in either upper extremity during the examination or in 
the veteran's history.  There was no atrophy of the muscles.  
X-rays of the cervical spine revealed well preserved height 
of the cervical vertebrae and intervertebral disc space.  A 
small posterior osteophyte was viewed at C6-7. The cervical 
spine canal was within normal limits.

A neurological examination in October 2001 revealed that deep 
tendon reflexes were 2+ and symmetrical throughout.  Sensory 
function to pinprick was normal and manual muscle strength 
was within normal limits.  Straight leg raising testing both 
while sitting and in the supine position were negative, 
bilaterally.  Examination of the lumbar spine revealed no 
evidence of paraspinal tenderness or abnormal curvatures.  
The veteran had flexion to 90 degrees, extension to 30 
degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 25 degrees, and rotation to 40 degrees, 
bilaterally.  The examiner noted that according to VA 
standards normal flexion of the lumbar spine was 95 degrees, 
extension was 35 degrees, lateral flexion was 40 degrees, and 
rotation was 35 degrees.  X-rays of the lumbar spine revealed 
well preserved height of the lumbar vertebrae and 
intervertebral disc space. The facet joints appeared normal.  
No other soft tissue or bony abnormality was demonstrated.  
At the conclusion of the examination, the VA examiner entered 
diagnoses of degenerative joint disease of the cervical and 
lumbar spine and chronic neck/low back pain due to 
degenerative joint disease of the cervical and lumbar spine.  
The examiner further commented that during flare-ups, the 
veteran had limitations in his range of motion but that he 
did not exhibit any loss of coordination or weakness, even 
though he was having a flare-up of the neck at the time of 
the examination.  The examiner noted that range of motion was 
somewhat limited when compared to the normal values of the VA 
standards.  However, the examiner found the veteran's range 
of motion to have been within functional range of motion at 
the time of the examination.

The July 2002 Board decision increased the rating for the 
cervical spine disability to 20 percent and continued the 10 
percent for the lumbar spine disability.  The 20 percent 
rating, effective from the date of receipt of a clam for 
increase on August 4, 1999, was implemented by an August 2002 
rating decision.  The rating for the lumbar spine disability 
was increased to 40 percent, effective from the date of the 
veteran's claim for increase of October 29, 2003, by a 
December 2003 rating decision.  This increase followed a 
November 2003 VA examination of the lower back that showed 
straightening of the normal lordotic curve and the following 
motion:  20 degrees of extension, 30 degrees of flexion, 
lateral flexion to 20 degrees bilaterally and rotation to 15 
degrees bilaterally.  

The December 2005 rating decision increased the rating for 
the cervical spine disability to 30 percent effective from 
September 13, 2005, the date of receipt of the claim that 
gave rise to this appeal.  This action followed an October 
2005 VA examination that showed what was described as marked 
limitation of active motion of the cervical spine with 10 
degrees of bending and lateral rotation to each side, 5 
degrees of flexion and 10 degrees of extension.  Neurological 
testing of the upper extremities revealed intact deep tendon 
reflexes bilaterally with no motor weakness and intact 
sensation.  There was no gross deformity of the neck or 
thoracolumbar spine.  The veteran was noted to be wearing a 
TENS unit. 

Findings pertinent to the lumbosacral spine at the December 
2005 VA examination included a normal gait.  The veteran was 
able to heel and toe walk with complaints of pain in his 
lower back with standing on his heels.  The examiner was 
unable to detect any tenderness or muscle spasm in the lumbar 
spine.  Motion in the lumbar spine was as follows:  20 
degrees of forward flexion, 5 degrees of extension, 12 
degrees of left lateral flexion, 10 degrees of right lateral 
flexion, left lateral rotation of 10 degrees and right 
lateral rotation of 5 degrees.  Repetitive motion was not 
tested due to subjective pain.  Deep tendon reflexes were 
equal and reactive and straight leg raising was positive at 
80 degrees without pain or discomfort.  Straight leg raising 
in the supine position revealed subjective low back pain at 
30 degrees.  There were no sensory deficits in the lower 
extremities and motor functioning was normal.  

Thereafter, a February 2006 magnetic resonance imaging of the 
cervical spine showed a disc bulge at the C6-C7 level with a 
small annular tear.  In November 2007, a VA examination noted 
that there were no neurological deficits in the cervical or 
lumbar spine, and that the veteran's spine disability was a 
self-limited soft tissue injury to paraspinous structures.  
The examiner stated there was no evidence that this 
disability caused, accelerated, or predisposed the veteran to 
degenerative spine disease, and that the annual tear in the 
cervical spine was unrelated to service.  He referenced the 
principles enumerated in DeLuca v. Brown, 8 Vet. App. 202 
(1995), but said that he could not estimate the additional 
loss of range of motion, amount of pain, functional capacity 
or neurological deficit during a flare up without resorting 
to mere speculation or guessing.  He could detect no 
objective evidence of true weakness, incoordination, fatigue 
or lack of endurance.  The examiner noted that there were no 
neurological deficits that would preclude employment.  

As set forth above, a rating in excess of 40 percent for the 
veteran's lumbar spine disability requires unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the previous 12 months.  
It is not shown or contended that that the service-connected 
lumbar disability includes unfavorable ankylosis or 
incapacitating episodes or intervertebral syndrome.  As or 
the cervical spine, these criteria provide for a rating in 
excess of 30 percent if there is unfavorable ankylosis of the 
entire cervical spine or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the previous 12 months.  Again, such 
pathology is not demonstrated in the clinical evidence set 
fort above, nor is it claimed that such pathology is included 
in the disability resulting from the service connected 
cervical spine disorder.  Also weighed by the Board were the 
provisions of 38 C.F.R. § 4.40 with regard to giving proper 
consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca.  As shown above, 
these principles were considered in examining the veteran, 
but there is no clinical evidence demonstrating that 
entitlement to increased compensation would be warranted with 
application of these principles.   

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluations are not inadequate.  As indicated, ratings in 
excess of those currently assigned are provided for certain 
manifestations of the veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the ratings currently assigned.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  
 
The appellant asserts a much more debilitating condition due 
to his service connected cervical and lumbar spine 
disabilities than was demonstrated by the evidence cited 
above, and the Board fully respects the appellant's sincere 
assertions in this case.  However, it finds the probative 
weight of this positive evidence to be overcome by the more 
objective negative evidence cited above.  See Francisco v. 
Brown, 7 Vet. App. at 55 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); cf. Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Thus, as the probative weight of the 
negative evidence exceeds that of the positive, the claims 
must be denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to a rating in excess of 40 percent for a lumbar 
spine strain is denied.   

Entitlement to a rating in excess of 30 percent for a 
cervical spine strain is denied. 




REMAND

The appellant has been receiving treatment from VA on an 
ongoing basis.  The appellant submitted a September 2009 
statement in which he requested that his VA treatment records 
be updated to reflect his current condition.  Records on file 
reflect treatment through February 2008.  VA is obligated to 
obtain adequately identified records in Federal possession.  
38 C.F.R. § 3.159(c) (2009).  To correctly assess the 
appellant's current migraine and depressive disability, all 
records of treatment from February 2008 to the present must 
be considered.  Therefore, those records must be obtained for 
the file.

Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.  As the migraine headache and 
depressive disorder claims will be remanded regardless, the 
Board takes this opportunity to ensure a complete record by 
ordering additional evaluation, to help resolve the issues 
raised by the instant appeal.

The appellant filed a claim for TDIU which was denied in a 
February 2008 rating decision.  Recently, the U.S. Court of 
Appeals for the Federal Circuit held that a claimant's pro se 
appeal of a determination of the RO to the Board, which 
sought an earlier effective date and a higher disability 
rating for post-traumatic stress disorder (PTSD) benefits, 
was sufficient to raise the issue of claimant's entitlement 
to an earlier effective date for his TDIU award, even though 
the claimant had not explicitly raised the issue, where the 
claimant presented persuasive evidence of his 
unemployability.  Comer v. Peake, 552 F.3d 1362, 1368 (Fed. 
Cir. 2009).  The appellant in this case submitted a July 2008 
statement regarding his appealed increased ratings claims 
which were, at that time, on remand from the Board.  The 
appellant discussed his employability and recently lost jobs 
in reference to his appeal.  This statement was within the 
time period required for Notices of Disagreement.  38 C.F.R. 
§ 20.302 (2009).  The Board finds that the appellant has 
submitted a Notice of Disagreement as to the claim for a 
TDIU.  The claim must be remanded to allow the RO to provide 
the appellant with a statement of the case (SOC) on this 
issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, the issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA medical 
records from the Jackson VA Medical Center 
for treatment concerning his migraine 
headache disability and depressive 
disorder from February 2008 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  Schedule the appellant for VA 
examinations to determine the current 
nature and severity of his migraine 
headache and depressive disorder 
disabilities.  Sufficient evaluations 
should be scheduled to evaluate the 
appellant's neurological symptomatology.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

3.  Then, the RO should readjudicate the 
migraine headache and depressive disorder 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

4.  Provide the appellant with a statement 
of the case as to the issue of entitlement 
to TDIU.  The appellant should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


